


Exhibit 10.11

 

TE CONNECTIVITY

 

SEVERANCE PLAN FOR

U.S. EXECUTIVES

 

Amended and Restated Effective March 5, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

 

1

Section 1.01

Purpose of the Plan

 

1

Section 1.02

Term of the Plan

 

1

Section 1.03

Compliance with Code Section 409A

 

1

ARTICLE II

DEFINITIONS

 

2

Section 2.01

“Alternative Position”

 

2

Section 2.02

“Annual Bonus”

 

2

Section 2.03

“Base Salary”

 

2

Section 2.04

“Board”

 

2

Section 2.05

“Cause”

 

2

Section 2.06

“COBRA”

 

2

Section 2.07

“Code”

 

2

Section 2.08

“Committee”

 

2

Section 2.09

“Company”

 

3

Section 2.10

“Effective Date”

 

3

Section 2.11

“Eligible Employee”

 

3

Section 2.12

“Employee”

 

3

Section 2.13

“Employer”

 

3

Section 2.14

“ERISA”

 

3

Section 2.15

“Exchange Act”

 

3

Section 2.16

“Involuntary Termination”

 

3

Section 2.17

“Key Employee”

 

3

Section 2.18

“Notice Pay”

 

3

Section 2.19

“Participant”

 

3

Section 2.20

“Permanent Disability”

 

4

Section 2.21

“Plan”

 

4

Section 2.22

“Plan Administrator”

 

4

Section 2.23

“Postponement Period”

 

4

Section 2.24

“Release”

 

4

Section 2.25

“Salary Continuation Benefits”

 

4

Section 2.26

“Separation from Service”

 

4

Section 2.27

“Separation from Service Date”

 

4

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 2.28

“Severance Benefits”

 

4

Section 2.29

“Severance Period”

 

4

Section 2.30

“Subsidiary”

 

4

Section 2.31

“Voluntary Termination”

 

5

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

6

Section 3.01

Participation

 

6

Section 3.02

Conditions

 

6

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

 

8

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination

 

8

Section 4.02

Voluntary Termination; Termination for Death or Permanent Disability

 

9

Section 4.03

Termination for Cause

 

9

Section 4.04

Reduction of Severance Benefits

 

10

Section 4.05

Modification of Severance Benefits

 

10

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

 

11

Section 5.01

Method of Payment

 

11

Section 5.02

Other Arrangements

 

11

Section 5.03

Code Section 409A

 

11

Section 5.04

Termination of Eligibility for Benefits

 

12

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

 

13

Section 6.01

Confidential Information

 

13

Section 6.02

Non-Competition

 

13

Section 6.03

Non-Solicitation

 

13

Section 6.04

Non-Disparagement

 

14

Section 6.05

Reasonableness

 

14

Section 6.06

Equitable Relief

 

14

Section 6.07

Survival of Provisions

 

15

ARTICLE VII

THE PLAN ADMINISTRATOR

 

16

Section 7.01

Authority and Duties

 

16

Section 7.02

Compensation of the Plan Administrator

 

16

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 7.03

Records, Reporting and Disclosure

 

16

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

 

17

Section 8.01

Amendment, Suspension and Termination

 

17

Section 8.02

Duration

 

17

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

 

18

Section 9.01

Records

 

18

Section 9.02

Payment

 

18

Section 9.03

Discretion

 

18

ARTICLE X

CLAIMS PROCEDURES

 

19

Section 10.01

Claim

 

19

Section 10.02

Initial Claim

 

19

Section 10.03

Appeals of Denied Administrative Claims

 

19

Section 10.04

Appointment of the Named Appeals Fiduciary

 

20

Section 10.05

Arbitration; Expenses

 

20

ARTICLE XI

MISCELLANEOUS

 

22

Section 11.01

Nonalienation of Benefits

 

22

Section 11.02

Notices

 

22

Section 11.03

Successors

 

22

Section 11.04

Other Payments

 

22

Section 11.05

No Mitigation

 

22

Section 11.06

No Contract of Employment

 

22

Section 11.07

Severability of Provisions

 

22

Section 11.08

Heirs, Assigns, and Personal Representatives

 

23

Section 11.09

Headings and Captions

 

23

Section 11.10

Gender and Number

 

23

Section 11.11

Unfunded Plan

 

23

Section 11.12

Payments to Incompetent Persons

 

23

Section 11.13

Lost Payees

 

23

Section 11.14

Controlling Law

 

23

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SCHEDULE A

SEVERANCE BENEFITS

 

A-1

 

iv

--------------------------------------------------------------------------------


 

ARTICLE I

 

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01                            Purpose of the Plan.  The purpose of the
Plan is to provide Eligible Employees with certain compensation and benefits as
set forth in the Plan in the event the Eligible Employee’s employment with the
Company or a Subsidiary is terminated due to an Involuntary Termination.  The
Plan is not intended to be an “employee pension benefit plan” or “pension plan”
within the meaning of Section 3(2) of ERISA.  Rather, this Plan is intended to
be a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and to
meet the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, section 2510.3-2(b).  Accordingly, the benefits
paid by the Plan are not deferred compensation and no employee shall have a
vested right to such benefits.

 

Section 1.02                            Term of the Plan.  The Plan shall
generally be effective as of the Effective Date and shall supersede any prior
plan, program or policy under which the Company or any Subsidiary provided
severance benefits prior to the Effective Date of the Plan.  The Plan shall
continue until terminated pursuant to Article VIII of the Plan.

 

Section 1.03                            Compliance with Code Section 409A.  The
terms of this Plan are intended to, and shall be interpreted so as to, comply in
all respects with the provisions of Code Section 409A and the regulations and
rulings promulgated thereunder.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Section 2.01                            “Alternative Position” shall mean a
position with the Company that:

 

(a)                                 is not more than 75 miles each way from the
location of the Employee’s current position (for positions that are essentially
mobile, the mileage does not apply); and

 

(b)                                 provides the Employee with pay and benefits
(not including perquisites or long term incentive compensation) that are
comparable in the aggregate to the Employee’s current position.

 

The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.

 

Section 2.02                            “Annual Bonus” shall mean 100% of the
Participant’s target annual bonus.

 

Section 2.03                            “Base Salary” shall mean the annual base
salary in effect as of the Participant’s Separation from Service Date.

 

Section 2.04                            “Board” shall mean the Board of
Directors of the Company or any successor thereto, or a committee thereof
specifically designated for purposes of making determinations hereunder.

 

Section 2.05                            “Cause” shall mean an Employee’s
(i) substantial failure or refusal to perform duties and responsibilities of his
or her job as required by the Company, (ii) violation of any fiduciary duty owed
to the Company, (iii) conviction of a felony or misdemeanor, (iv) dishonesty,
(v) theft, (vi) violation of Company rules or policy, or (vii) other egregious
conduct, that has or could have a serious and detrimental impact on the Company
and its employees.  The Plan Administrator, in its sole and absolute discretion,
shall determine Cause.  Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

 

Section 2.06                            “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended and the regulations
promulgated thereunder.

 

Section 2.07                            “Code” shall mean the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder.

 

Section 2.08                            “Committee” shall mean the Management
Development and Compensation Committee of the Board of Directors of TE
Connectivity Ltd., or such other committee appointed by the Board to assist the
Company in making determinations required under the Plan in accordance with its
terms.  The “Committee” may delegate its authority under the Plan to an
individual or another committee.

 

2

--------------------------------------------------------------------------------


 

Section 2.09                            “Company” shall mean Tyco Electronics
Corporation.  Unless it is otherwise clear from the context, Company shall
generally include participating Subsidiaries.

 

Section 2.10                            “Effective Date” shall mean March 5,
2014, the effective date of this amended and restated Plan.

 

Section 2.11                            “Eligible Employee” shall mean an
Employee in band levels 0, 1, or 2 employed in the United States, who is not
covered under any other severance plan or program sponsored by the Company or a
Subsidiary.  If there is any question as to whether an Employee is deemed an
Eligible Employee for purposes of the Plan, the Senior Vice President, Global
Human Resources, TE Connectivity shall make the determination.

 

Section 2.12                            “Employee” shall mean an individual
employed by the Company or a Subsidiary as a common law employee on the United
States payroll of the Company or a Subsidiary, and shall not include any person
working for the Company through a temporary service or on a leased basis or who
is hired by the Company as an independent contractor, consultant, or otherwise
as a person who is not an employee for purposes of withholding federal
employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental or judicial
determination or holding relating to such status or tax withholding.

 

Section 2.13                            “Employer” shall mean the Company or any
Subsidiary with respect to which this Plan has been adopted.

 

Section 2.14                            “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
promulgated thereunder.

 

Section 2.15                            “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended and the regulations promulgated thereunder.

 

Section 2.16                            “Involuntary Termination” shall mean the
date that a Participant experiences a Company-initiated Separation from Service
within the meaning of Code Section 409A and shall not include a separation for
any reason other than Cause, Permanent Disability or death, as provided under
and subject to the conditions of Article III.

 

Section 2.17                            “Key Employee” shall mean an Employee
who, at any time during the 12-month period ending on the identification date,
is a “specified employee” under Code Section 409A, as determined by the
Committee or its delegate.  The determination of Key Employees, including the
number and identity of persons considered specific employees and the
identification date, shall be made by the Senior Vice President, Global Human
Resources, TE Connectivity (or her successor) or her delegate in accordance with
the provisions of Code Section 409A and the regulations promulgated thereunder.

 

Section 2.18                            “Notice Pay” shall mean the amounts that
a Participant is eligible to receive pursuant to Article IV of the Plan.

 

Section 2.19                            “Participant” shall mean any Eligible
Employee who meets the requirements of Article III and thereby becomes eligible
for Severance Benefits under the Plan.

 

3

--------------------------------------------------------------------------------


 

Section 2.20                            “Permanent Disability” shall mean that
an Employee has a permanent and total incapacity from engaging in any employment
for the Employer for physical or mental reasons.  A “Permanent Disability” shall
be deemed to exist if the Employee meets the requirements for disability
benefits under the Employer’s long-term disability plan or under the
requirements for disability benefits under the Social Security law (or similar
law outside the United States, if the Employee is employed in that jurisdiction)
then in effect, or if the Employee is designated with an inactive employment
status at the end of a disability or medical leave.

 

Section 2.21                            “Plan” means the TE Connectivity
Severance Plan for U.S. Executives as set forth herein, and as the same may from
time to time be amended.

 

Section 2.22                            “Plan Administrator” shall mean the
individual(s) appointed by the Committee to administer the terms of the Plan as
set forth herein and if no individual is appointed by the Committee to serve as
the Plan Administrator for the Plan, the Plan Administrator shall be the Senior
Vice President, Global Human Resources, TE Connectivity (or the equivalent). 
Notwithstanding the preceding sentence, in the event the Plan Administrator is
entitled to Severance Benefits under the Plan, the Committee or its delegate
shall act as the Plan Administrator for purposes of administering the terms of
the Plan with respect to the Plan Administrator.  The Plan Administrator may
delegate all or any portion of its authority under the Plan to any other
person(s).

 

Section 2.23                            “Postponement Period” shall mean, for a
Key Employee, the period of six months after the Key Employee’s Separation from
Service Date (or such other period as may be required by Code Section 409A)
during which deferred compensation may not be paid to the Key Employee under
Code Section 409A.

 

Section 2.24                            “Release” shall mean the Separation of
Employment Agreement and General Release, as provided by the Company.

 

Section 2.25                            “Salary Continuation Benefits” shall
mean the salary continuation payments described in Section 4.01(b).

 

Section 2.26                            “Separation from Service” shall mean a
“separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and applicable regulations and rulings promulgated
thereunder.

 

Section 2.27                            “Separation from Service Date” shall
mean the date on which the active employment of the Participant by the Company
or a Subsidiary is severed by reason of an Involuntary Termination within the
meaning of Code Section 409A and the regulations and rulings promulgated
thereunder.

 

Section 2.28                            “Severance Benefits” shall mean the
Salary Continuation Benefits and other benefits that a Participant is eligible
to receive pursuant to Article IV of the Plan.

 

Section 2.29                            “Severance Period” shall mean the period
during which a Participant is receiving Severance Benefits under this Plan, as
set forth in the Appendix.

 

Section 2.30                            “Subsidiary” shall mean (i) a subsidiary
company of TE Connectivity Ltd. (wherever incorporated) as defined under
applicable Swiss corporation law, (ii) any separately

 

4

--------------------------------------------------------------------------------

 

organized business unit, whether or not incorporated, of TE Connectivity Ltd.,
(iii) any employer that is required to be aggregated with TE Connectivity Ltd.
pursuant to Code Section 414 and the regulations issued thereunder, and (iv) any
service recipient or employer that is within a controlled group of corporations
with TE Connectivity Ltd. as defined in Code Sections 1563(a)(1), (2) and
(3) where the phrase “at least 50%” is substituted in each place “at least 80%”
appears or is with TE Connectivity Ltd. as part of a group of trades or
businesses under common control as defined in Code Section 414(c) and Treas.
Reg. § 1.414(c)-2 where the phrase “at least 50%” is substituted in each place
“at least 80%” appears, provided, however, that when the relevant determination
is to be based upon legitimate business criteria (as described in Treas. Reg. §
1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall be
substituted in each place “at least 80%” appears as described above with respect
to both a controlled group of corporations and trades or business under common
control.

 

Section 2.31                            “Voluntary Termination” shall mean any
Separation from Service that is not initiated by the Company or any Subsidiary.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01                            Participation.  Each Eligible Employee
in the Plan who incurs an Involuntary Termination and who satisfies all of the
conditions of Section 3.02 shall be eligible to receive the Severance Benefits
described in the Plan.  An Eligible Employee shall not be eligible to receive
any other severance benefits from the Company or Subsidiary on account of an
Involuntary Termination, unless otherwise provided in the Plan.  In addition,
any Eligible Employee who is a party to an employment agreement with the Company
pursuant to which such Eligible Employee is entitled to severance benefits shall
be ineligible to participate in the Plan.

 

Section 3.02                            Conditions.

 

(a)                                 Eligibility for any Severance Benefits is
expressly conditioned on the execution or agreement to the following:
(i) execution by the Participant of a Release in the form provided by the
Company no later than 21 days following delivery of the Release to the
Participant (or such longer period as may be agreed between the Participant and
the Company); and (ii) compliance by the Participant with all the terms and
conditions of such Release;  If the Committee determines, in its sole
discretion, that the Participant has not fully complied with any of the terms of
the agreement and/or Release, the Company may deny Severance Benefits not yet in
pay status or discontinue the payment of the Participant’s Severance Benefit and
may require the Participant, by providing written notice of such repayment
obligation to the Participant, to repay any portion of the Severance Benefit
already received under the Plan.  If the Company notifies a Participant that
repayment of all or any portion of the Severance Benefit received under the Plan
is required, such amounts shall be repaid within thirty (30) calendar days after
the date the written notice is sent.  Any remedy under this subsection
3.02(a) shall be in addition to, and not in place of, any other remedy,
including injunctive relief, that the Company may have.

 

(b)                                 An Eligible Employee will not be eligible to
receive Severance Benefits under any of the following circumstances:

 

(i)                               The Eligible Employee voluntarily terminates
employment:

 

(ii)                            The Eligible Employee resigns employment before
the job-end date specified by the Employer or while the Employer still desires
the Eligible Employee’s services;

 

(iii)                         The Eligible Employee’s employment is terminated
for Cause;

 

(iv)                        The Eligible Employee voluntarily retires;

 

6

--------------------------------------------------------------------------------


 

(v)                           The Eligible Employee’s employment is terminated
due to the Eligible Employee’s death or Permanent Disability;

 

(vi)                        The Eligible Employee does not return to work within
six (6) months of the onset of an approved leave of absence, other than a
personal, educational or military leave and/or as otherwise required by
applicable statute;

 

(vii)                     The Eligible Employee does not return to work within
three (3) months of the onset of a personal or educational leave of absence;

 

(viii)                  The Eligible Employee does not satisfy the conditions
for Severance set forth in Section 3.02.

 

(ix)                        The Eligible Employee continues in employment with
the Company or a Subsidiary or has the opportunity to continue in employment in
the same or in an Alternative Position with the Company or a Subsidiary; or

 

(x)                           The Eligible Employee’s employment with the
Employer terminates as a result of a sale of stock or assets of the Employer,
merger, consolidation, joint venture or a sale or outsourcing of a business unit
or function, or other transaction, and the Eligible Employee accepts employment,
or has the opportunity to continue employment in an Alternative Position, with
the purchaser, joint venture, or other acquiring or outsourcing entity, or a
related entity of either the Company or the acquiring entity.  The payment of
Severance Benefits in the circumstances described in this subsection (x) would
result in a windfall to the Eligible Employee, which is not the intention of the
Plan.

 

(c)                                  The Plan Administrator has the sole
discretion to determine an Eligible Employee’s eligibility to receive Severance
Benefits.

 

(d)                                 An Eligible Employee returning from approved
military leave will be eligible for Severance Benefits if: (i) he/she is
eligible for reemployment under the provisions of the Uniformed Services
Employment and Reemployment Rights Act (USERRA); (ii) his/her pre-military leave
job is eliminated; and (iii) the Employer’s circumstances are changed so as to
make reemployment in another position impossible or unreasonable, or
re-employment would create an undue hardship for the Employer.  If the Eligible
Employee returning from military leave qualifies for Severance Benefits, his/her
severance benefits will be calculated as if he/she had remained continuously
employed from the date he/she began his/her military leave.  The Eligible
Employee must also satisfy any other relevant conditions for payment set forth
in this Section, including execution of a Release.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01                            Amount of Severance Benefits Upon
Involuntary Termination. Except as otherwise provided in Section 4.05, the
Severance Benefits to be provided to an Eligible Employee who incurs an
Involuntary Termination and is determined to be eligible for Severance Benefits
shall be as follows:

 

(a)                                 Notice Pay.  Each Eligible Employee who
meets the eligibility requirements for a Severance Benefit under Section 3.01
shall receive 30 calendar days notice as a Notice Period.  In the event that the
Company determines that a Participant’s last day of work shall be prior to the
end of his or her Notice Period, such Employee shall be entitled to pay in lieu
of notice for the balance of such Notice Period.  Notice Pay paid to an Eligible
Employee shall be in addition to, and not offset against, the Severance Benefits
the Participant may be entitled to receive under this Article IV.  An Eligible
Employee who does not sign, or who revokes his or her signature on, a Release
shall only be eligible for Notice Pay.  Unless otherwise permitted by the
applicable plan documents or laws, an Eligible Employee will not be eligible to
apply for short-term disability, long-term disability and/or workers’
compensation during the Notice Period, or anytime thereafter.  Notice pay shall
be paid in accordance with Article V.

 

(b)                                 Salary Continuation Benefits.

 

(i)                                     Salary continuation shall be provided
during the Severance Period applicable to the Participant as set forth under the
benefits schedule appended to the Plan.  During the Severance Period, the
Participant shall receive his or her Base Salary (net of deductions and tax
withholdings, as applicable) in equal installments over the Severance Period,
per normal payroll cycles.  The salary continuation payment shall commence no
earlier than the end of the revocation period applicable to the Release and
shall be paid in accordance with Article V.

 

(ii)                                  The Participant shall also receive a cash
payment equal to his or her Annual Bonus during the Severance Period applicable
to the Participant as set forth under the benefits schedule appended to the
Plan.  Such bonus payment shall be paid to the Participant in equal installments
over the Severance Period (e.g., 12 month, 18 months or 24 months).  The bonus
payment shall be paid at the same time as the Salary Continuation Benefits in
Article V.

 

(c)                                  Bonus.  Participant may be eligible for a
cash payment equal to his or her pro rated annual bonus for the year in which
Participant’s Separation from Service Date occurs, subject to the discretion of
the Company and pursuant to the terms set forth in the applicable incentive
plans.  Bonus payments shall be paid at the same time as the Salary Continuation
Benefits in Article V.

 

(d)                                 Medical, Dental and Health Care
Reimbursement Account Benefits.  The Participant shall continue to be eligible
to participate in the medical, dental and Health Care Reimbursement Account
coverage in effect at the date of his or her termination (or generally
comparable coverage) for himself or herself and, where applicable, his or her
spouse and

 

8

--------------------------------------------------------------------------------


 

dependents, as the same may be changed from time to time for employees of the
Company generally, as if Participant had continued in employment during the
twelve-month period following the participant’s Separation from Service Date
(the “Coverage Period”).  The Participant shall be responsible for the payment
of the employee portion of the medical, dental and Health Care Reimbursement
Account contributions that are required during the Severance Period and such
contributions shall be made within the time period and in the amounts that other
employees are required to pay to the Company for similar coverage.  The
Participant’s failure to pay the applicable contributions shall result in the
cessation of the applicable medical and dental coverage for the Participant and
his or her spouse or domestic partner and dependents.  Notwithstanding any other
provision of this Plan to the contrary, in the event that a Participant
commences employment with another company at any time during the Severance
Period, the Participant may cease receiving coverage under the Company’s medical
and dental plans.  Within thirty (30) days of Participant’s commencement of
employment with another company, Participant shall provide the Company written
notice of such employment and provide information to the Company regarding the
medical and dental benefits provided to Participant by his or her new employer. 
The COBRA Continuation Coverage Period under section 4980B of the Code shall run
concurrently with the Severance Period.

 

(e)                                  Equity Awards.  The treatment of stock
options, restricted stock, restricted stock units and other outstanding equity
awards will be governed by the applicable equity award agreements and plan
documents.

 

(f)                                   Outplacement Services.  The Company may,
in its sole and absolute discretion, pay the cost (which shall not exceed
$20,000) of outplacement services for the Participant at the outplacement agency
that the Company regularly uses for such purpose; provided, however, that the
period of outplacement shall not exceed twelve (12) months from Participant’s
Separation from Service Date.  The Company shall pay the cost of outplacement
services for the Participant for a period of up to twelve (12) months from
Participant’s Separation from Service Date at either (i) the outplacement agency
that the Company regularly uses for such purpose, or (ii) provided the Senior
Vice President — Human Resources provides prior approval, at an outplacement
agency selected by the Participant.

 

Section 4.02                            Voluntary Termination; Termination for
Death or Permanent Disability.  If the Eligible Employee’s employment terminates
on account of (i) the Eligible Employee’s Voluntary Resignation, (ii) death, or
(iii) Permanent Disability, then the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s then-existing benefit
plans and policies at the time of such termination.

 

Section 4.03                            Termination for Cause.  If any Eligible
Employee’s employment terminates on account of termination by the Company for
Cause, the Eligible Employee shall not be entitled to receive Severance Benefits
under this Plan and shall be entitled only to those benefits that are legally
required to be provided to the Eligible Employee.  Notwithstanding any other
provision of the Plan to the contrary, if the Committee or the Plan
Administrator determines that an Eligible Employee has engaged in conduct that
constitutes Cause at any time prior to the Eligible Employee’s Separation from
Service Date, any Severance Benefit payable to the Eligible Employee under
Section 4.01 of the Plan shall immediately cease, and the Eligible Employee
shall be required to return any Severance Benefits paid to the Eligible Employee
prior

 

9

--------------------------------------------------------------------------------


 

to such determination.  The Company may withhold paying Severance Benefits under
the Plan pending resolution of an inquiry that could lead to a finding resulting
in Cause and any such payment that was withheld and which is subsequently
determined to be payable shall be paid to the Participant within ninety (90)
days after the date of the final and binding resolution of the inquiry.

 

Section 4.04                            Reduction of Severance Benefits.  With
respect to amounts paid under the Plan that are not subject to Code Section 409A
and the regulations promulgated thereunder, the Plan Administrator reserves the
right to make deductions in accordance with applicable law for any monies owed
to the Company by the Participant or the value of Company property that the
Participant has retained in his/her possession.  With respect to amounts paid
under the Plan that are subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of the Company property that the Participant has
retained in his/her possession; provided, however, that such deductions cannot
exceed $5,000 in the aggregate.

 

Section 4.05                            Modification of Severance Benefits. 
Notwithstanding anything to the contrary contained herein, the Senior Vice
President, Human Resources (or her/his successor) shall have the discretion
(i) to modify the benefits otherwise available to a Plan Participant under
Section 4.01 as she/he deems appropriate, provided that in no event may the
exercise of such discretion result in an increase in the benefits that would
otherwise have been payable to the Participant under Section 4.01, and/or
(ii) to modify the timing of the payment of such benefits, provided that such
benefits are not otherwise subject to Code Section 409A and the regulations
promulgated thereunder.  If benefits payable under the Plan are subject to Code
Section 409A and the regulations promulgated thereunder, the timing of such
payments may not be altered and must be paid in accordance with the terms of the
Plan.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

 

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01                            Method of Payment.  The Severance
Benefit to which a Participant is entitled, as determined pursuant to
Section 4.01(a) and (b), shall be paid in accordance with the Company’s normal
payroll practices over the Severance Period.  The annual bonus payable pursuant
to Section 4.01(c) shall be paid at the time set forth in the TE Connectivity
Annual Incentive Plan.  In no event will interest be credited on the unpaid
balance for which a Participant may become eligible.  Payment shall be made by
mailing to the last address provided by the Participant to the Company or such
other reasonable method as determined by the Plan Administrator.  In general,
the initial payments shall be made as promptly as practicable after the
Participant’s Separation from Service Date, the execution of the Release
required under Section 3.02, and the expiration of the required revocation
period specified in the Release.  All payments of Severance Benefits are subject
to applicable federal, state and local taxes and withholdings.  In the event of
the Participant’s death prior to the completion of all payments being made, the
remaining payments shall be paid to the Participant’s estate in a single lump
sum payment within sixty (60) days following the Participant’s death.

 

Section 5.02                            Other Arrangements.  The Severance
Benefits under this Plan are not additive or cumulative to severance or
termination benefits that a Participant might also be entitled to receive under
the terms of a written employment agreement, a severance agreement or any other
arrangement with the Employer.  As a condition of participating in the Plan, the
Eligible Employee must expressly agree that this Plan supersedes all prior
agreements, and sets forth the entire Severance Benefit the Eligible Employee is
entitled to while an Eligible Employee in the Plan.  The provisions of this Plan
may provide for payments to the Eligible Employee under certain compensation or
bonus plans under circumstances where such plans would not provide for payment
thereof.  It is the specific intention of the Company that the provisions of
this Plan shall supersede any provisions to the contrary in such plans, to the
extent permitted by applicable law, and such plans shall be deemed to be have
been amended to correspond with this Plan without further action by the Company
or the Board.

 

Section 5.03                            Code Section 409A.

 

(a)                                 Notwithstanding any provision of the Plan to
the contrary, if required by Code Section 409A and if a Participant is a Key
Employee, no Benefits shall be paid to the Participant during the Postponement
Period.  If a Participant is a Key Employee and payment of Benefits is required
to be delayed for the Postponement Period under Code Section 409A, the
accumulated amounts withheld on account of Code Section 409A shall be paid in a
lump sum payment within 30 days after the end of the Postponement Period.  If
the Participant dies during the Postponement Period prior to the payment of
Benefits, the amounts withheld on account of Code Section 409A shall be paid to
the Participant’s estate within 60 days after the Participant’s death.

 

(b)                                 This Agreement is intended to meet the
requirements of the “short-term deferral” exception, the “separation pay”
exception and other exceptions under Code Section 409A and the regulations
promulgated thereunder. Notwithstanding anything in this Plan to the contrary,
if required by Code Section 409A, payments may only be made under this Plan upon
an

 

11

--------------------------------------------------------------------------------


 

event and in a manner permitted by Code Section 409A, to the extent applicable. 
For purposes of Code Section 409A, the right to a series of payments under the
Plan shall be treated as a right to a series of separate payments.  All
reimbursements and in-kind benefits provided under the Plan shall be made or
provided in accordance with the requirements of section 409A of the Code.  In no
event may a Participant designate the year of payment for any amounts payable
under the Plan.

 

Section 5.04                            Termination of Eligibility for Benefits.

 

(a)                                 All Eligible Employees shall cease to be
eligible to participate in the Plan, and all Severance Benefit payments payable
to a Participant shall cease upon the occurrence of the earlier of:

 

(i)                               Subject to Article VIII, termination or
modification of the Plan; or

 

(ii)                            Completion of payment to the Participant of the
Severance Benefit for which the Participant is eligible under Article IV.

 

(b)                                 Notwithstanding anything herein to the
contrary, the Company shall have the right to cease all Severance Benefits
(except as otherwise required by law) and to recover any payments previously
made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Plan, the Release the
Participant executed to obtain the Severance Benefits under the Plan or the
confidentiality, non-competition, non-solicitation and non-disparagement
provisions of Article VI.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

 

Section 6.01                            Confidential Information.  The
Participant agrees that he or she shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Participant’s assigned duties and for the benefit of the
Company, either during the period of the Participant’s employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to TE Connectivity Ltd., any of its Subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Participant
during the Participant’s employment by the Company or a Subsidiary.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Participant; (ii) becomes known to the public
subsequent to disclosure to the Participant through no wrongful act of the
Participant or any representative of the Participant; or (iii) the Participant
is required to disclose by applicable law, regulation or legal process (provided
that the Participant provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information). 
Notwithstanding clauses (i) and (ii) of the preceding sentence, the
Participant’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

 

Section 6.02                            Non-Competition.  The Participant
acknowledges that he or she performs services of a unique nature for the Company
that are irreplaceable, and that his or her performance of such services for a
competing business will result in irreparable harm to the Company.  Accordingly,
during the Participant’s employment with the Company or Subsidiary and for the
one (1) year period thereafter, the Participant agrees that the Participant will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which TE Connectivity Ltd. or any of its
Subsidiaries or affiliates is engaged on the date of termination or in which
they have proposed, on or prior to such date, to be engaged in on or after such
date and in which the Participant has been involved to any extent (other than de
minimis) at any time during the one (1) year period ending with the date of
termination, in any locale of any country in which TE Connectivity Ltd. or any
of its Subsidiaries conducts business.  This Section 6.02 shall not prevent the
Participant from owning not more than one percent of the total shares of all
classes of stock outstanding of any publicly held entity engaged in such
business, nor will it restrict the Participant from rendering services to
charitable organizations, as such term is defined in section 501(c) of the Code.

 

Section 6.03                            Non-Solicitation.  During the
Participant’s employment with the Company or a Subsidiary and for the two
(2) year period thereafter, the Participant agrees that he or she will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce (i) any employee
of TE Connectivity Ltd.  or any Subsidiary, as defined by the Company, to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with TE
Connectivity Ltd. or knowingly take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or

 

13

--------------------------------------------------------------------------------


 

(ii) any customer of TE Connectivity Ltd. or any Subsidiary to purchase goods or
services then sold by TE Connectivity Ltd. or any Subsidiary from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer.

 

Section 6.04                            Non-Disparagement.  Each of the
Participant and the Company (for purposes hereof, the Company shall mean only
the executive officers and directors thereof and not any other employees) agrees
not to make any statements that disparage the other party, or in the case of the
Company, TE Connectivity Ltd. or its Subsidiaries, their respective affiliates,
employees, officers, directors, products or services.  Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 6.04.

 

Section 6.05                            Reasonableness.  In the event the
provisions of this Article VI shall ever be deemed to exceed the time, scope or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time, scope or geographic limitations, as the case
may be, permitted by applicable laws.

 

Section 6.06                            Equitable Relief.

 

(a)                                 By participating in the Plan, the
Participant acknowledges that the restrictions contained in this Article VI are
reasonable and necessary to protect the legitimate interests of the Company, its
Subsidiaries and its affiliates, that the Company would not have established
this Plan in the absence of such restrictions, and that any violation of any
provision of this Article will result in irreparable injury to the Company.  By
agreeing to participate in the Plan, the Participant represents that his or her
experience and capabilities are such that the restrictions contained in this
Article VI will not prevent the Participant from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.  The Participant further represents and acknowledges that
(i) he or she has been advised by the Company to consult his or her own legal
counsel in respect of this Plan, and (ii) that he or she has had full
opportunity, prior to agreeing to participate in this Plan, to review thoroughly
this Plan with his or her counsel.

 

(b)                                 The Participant agrees that the Company
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Article VI, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.  In the event that any of the
provisions of this Article VI should ever be adjudicated to exceed the time,
geographic, service, or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, service, or other limitations permitted by
applicable law.

 

(c)                                  The Participant irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Article VI, including without limitation, any action
commenced by the Company for preliminary and permanent injunctive relief or
other equitable relief, may be brought in the United States District Court for
the District of New York, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general

 

14

--------------------------------------------------------------------------------

 

jurisdiction in New York, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which Participant may have to the laying of venue of any such suit,
action or proceeding in any such court.  Participant also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11.02.

 

Section 6.07                            Survival of Provisions.  The obligations
contained in this Article VI shall survive the termination of Participant’s
employment with the Company or a Subsidiary and shall be fully enforceable
thereafter.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE PLAN ADMINISTRATOR

 

Section 7.01                            Authority and Duties.  It shall be the
duty of the Plan Administrator, on the basis of information supplied to it by
the Company and the Committee, to properly administer the Plan.  The Plan
Administrator shall have the full power, authority and discretion to construe,
interpret and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions.  All decisions, actions and
interpretations of the Plan Administrator shall be final, binding and conclusive
upon the parties, subject only to determinations by the Named Appeals Fiduciary
(as defined in Section 10.04), with respect to denied claims for Severance
Benefits.  The Plan Administrator may adopt such rules and regulations and may
make such decisions as it deems necessary or desirable for the proper
administration of the Plan.

 

Section 7.02                            Compensation of the Plan Administrator. 
The Plan Administrator shall receive no compensation for services as such. 
However, all reasonable expenses of the Plan Administrator shall be paid or
reimbursed by the Company upon proper documentation.  The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of the Plan Administrator’s duties.

 

Section 7.03                            Records, Reporting and Disclosure.  The
Plan Administrator shall keep a copy of all records relating to the payment of
Severance Benefits to Participants and former Participants and all other records
necessary for the proper operation of the Plan.  All Plan records shall be made
available to the Committee, the Company and to each Participant for examination
during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 

16

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AMENDMENT, TERMINATION AND DURATION

 

Section 8.01                            Amendment, Suspension and Termination. 
Except as otherwise provided in this Section 8.01, upon direction of the
Committee or Board of Directors of TE Connectivity Ltd., the Board or its
delegate shall have the authority, at any time and from time to time, to amend,
suspend or terminate the Plan in whole or in part, for any reason or without
reason, and without either the consent of or the prior notification to any
Participant, by a formal written action.  No such amendment shall give the
Company the right to recover any amount paid to a Participant prior to the date
of such amendment or to cause the cessation of Severance Benefits already
approved for a Participant who has executed a Release as required under
Section 3.02.  Any amendment or termination of the Plan must comply with all
applicable legal requirements including, without limitation, compliance with
Code Section 409A and the regulations and ruling promulgated thereunder,
securities, tax, or other laws, rules, regulations or regulatory interpretations
thereof, applicable to the Plan.

 

Section 8.02                            Duration.  Unless terminated sooner by
the Board or its delegate, upon direction of the Committee or Board of Directors
of TE Connectivity Ltd, the Plan shall continue in full force and effect until
termination of the Plan pursuant to Section 8.01; provided, however, that after
the termination of the Plan, if any Participants terminated employment on
account of an Involuntary Termination prior to the termination of the Plan and
are still receiving Severance Benefits under the Plan, the Plan shall remain in
effect until all of the obligations of the Company are satisfied with respect to
such Participants.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DUTIES OF THE COMPANY AND THE COMMITTEE

 

Section 9.01                            Records.  The Company or a Subsidiary
thereof shall supply to the Committee all records and information necessary to
the performance of the Committee’s duties.

 

Section 9.02                            Payment. Payments of Severance Benefits
to Participants shall be made in such amount as determined by the Committee
under Article IV, from the Company’s general assets.

 

Section 9.03                            Discretion.  Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee and the
Plan Administrator, acting on behalf of either, shall be made in each of their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and such decisions, actions
or interpretations shall be final, binding and conclusive upon all parties.  As
a condition of participating in the Plan, the Eligible Employee acknowledges
that all decisions and determinations of the Board, the Committee and the Plan
Administrator shall be final and binding on the Eligible Employee, his or her
beneficiaries and any other person having or claiming an interest under the Plan
on his or her behalf.

 

18

--------------------------------------------------------------------------------


 

ARTICLE X

 

CLAIMS PROCEDURES

 

Section 10.01                     Claim.  Each Participant under this Plan may
contest only the administration of the Severance Benefits awarded by completing
and filing with the Plan Administrator a written request for review in the
manner specified by the Plan Administrator.  No appeal is permissible as to an
Eligible Employee’s eligibility for or a Participant’s amount of the Severance
Benefit, which are decisions made solely within the discretion of the Company,
and the Committee acting on behalf of the Company.  No person may bring an
action for any alleged wrongful denial of Plan benefits in a court of law unless
the claims procedures described in this Article X are exhausted and a final
determination is made by the Plan Administrator and/or the Named Appeals
Fiduciary.  If an Eligible Employee or Participant or other interested party
challenges a decision by the Plan Administrator and/or Named Appeals Fiduciary,
a review by the court of law will be limited to the facts, evidence and issues
presented to the Plan Administrator during the claims procedure set forth in
this Article X.  Facts and evidence that become known to the terminated Eligible
Employee or Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator.  Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

 

Section 10.02                     Initial Claim.  Before the date on which
payment of a Severance Benefit commences, each such application must be
supported by such information as the Plan Administrator deems relevant and
appropriate.  In the event that any claim relating to the administration of
Severance Benefits is denied in whole or in part, the terminated Participant or
his or her beneficiary (“claimant”) whose claim has been so denied shall be
notified of such denial in writing by the Plan Administrator within ninety (90)
days after the receipt of the claim for benefits.  This period may be extended
an additional ninety (90) days if the Plan Administrator determines such
extension is necessary and the Plan Administrator provides notice of extension
to the claimant prior to the end of the initial ninety (90) day period.  The
notice advising of the denial shall specify the following: (i) the reason or
reasons for denial, (ii) make specific reference to the Plan provisions on which
the determination was based, (iii) describe any additional material or
information necessary for the claimant to perfect the claim (explaining why such
material or information is needed), and (iv) describe the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.  If it is
determined that payment is to be made, any such payment shall be made within
ninety (90) days after the date by which notification is required.

 

Section 10.03                     Appeals of Denied Administrative Claims.  All
appeals shall be made by the following procedure:

 

(a)                                 A claimant whose claim has been denied shall
file with the Plan Administrator a notice of appeal of the denial.  Such notice
shall be filed within sixty (60) calendar days of notification by the Plan
Administrator of the denial of a claim, shall be made in writing, and shall set
forth all of the facts upon which the appeal is based.  Appeals not timely filed
shall be barred.

 

19

--------------------------------------------------------------------------------


 

(b)                                 The Named Appeals Fiduciary shall consider
the merits of the claimant’s written presentations, the merits of any facts or
evidence in support of the denial of benefits, and such other facts and
circumstances as the Named Appeals Fiduciary shall deem relevant.

 

(c)                                  The Named Appeals Fiduciary shall render a
determination upon the appealed claim which determination shall be accompanied
by a written statement as to the reasons therefor.  The determination shall be
made to the claimant within sixty (60) days of the claimant’s request for
review, unless the Names Appeals Fiduciary determines that special circumstances
require an extension of time for processing the claim.  In such case, the Named
Appeals Fiduciary shall notify the claimant of the need for an extension of time
to render its decision prior to the end of the initial sixty (60) day period,
and the Named Appeals Fiduciary shall have an additional sixty (60) day period
to make its determination.  The determination so rendered shall be binding upon
all parties.  If the determination is adverse to the claimant, the notice shall
provide (i) the reason or reasons for denial, (ii) make specific reference to
the Plan provisions on which the determination was based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to a the claimant’s claim for benefits, and (iv) state that the claimant has the
right to bring an action under section 502(a) of ERISA.  If the final
determination is that payments shall be made, then any such payment shall be
made within ninety (90) days after the date by which notification of the final
determination is made.

 

Section 10.04                     Appointment of the Named Appeals Fiduciary. 
The Named Appeals Fiduciary shall be the person or persons named as such by the
Board or Committee, or, if no such person or persons be named, then the person
or persons named by the Plan Administrator as the Named Appeals Fiduciary. 
Named Appeals Fiduciaries may at any time be removed by the Board or Committee,
and any Named Appeals Fiduciary named by the Plan Administrator may be removed
by the Plan Administrator.  All such removals may be with or without cause and
shall be effective on the date stated in the notice of removal.  The Named
Appeals Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and
unless appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

 

Section 10.05                     Arbitration; Expenses.  In the event of any
dispute under the provisions of this Plan, other than a dispute in which the
primary relief sought is an equitable remedy such as an injunction, the parties
shall have the dispute, controversy or claim settled by arbitration in
Philadelphia, Pennsylvania (or such other location as may be mutually agreed
upon by the Employer and the Participant) in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association, before a panel of three arbitrators, two of whom shall
be selected by the Company and the Participant, respectively, and the third of
whom shall be selected by the other two arbitrators.  Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrators shall have no authority to modify any provision of
this Plan or to award a remedy for a dispute involving this Plan other than a
benefit specifically provided under or by virtue of the Plan.  If the
Participant substantially prevails on any material issue, which is the subject
of such arbitration or lawsuit, the Company shall be responsible for all of the
fees of the American Arbitration Association and

 

20

--------------------------------------------------------------------------------


 

the arbitrators and any expenses relating to the conduct of the arbitration
(including the Company’s and Participant’s reasonable attorneys’ fees and
expenses).  Otherwise, each party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys’ fees
and expenses) and shall share the fees of the American Arbitration Association.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01                     Nonalienation of Benefits.  None of the
payments, benefits or rights of any Participant shall be subject to any claim of
any creditor of any Participant, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights shall be free from
attachment, garnishment (if permitted under applicable law), trustee’s process,
or any other legal or equitable process available to any creditor of such
Participant.  No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he may
expect to receive, continently or otherwise, under this Plan, except for the
designation of a beneficiary as set forth in Section 5.01.

 

Section 11.02                     Notices.  All notices and other communications
required hereunder shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service.  In the case of the Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to the Plan Administrator.

 

Section 11.03                     Successors.  Any successor to the Company
shall assume the obligations under this Plan and expressly agree to perform the
obligations under this Plan.

 

Section 11.04                     Other Payments.  Except as otherwise provided
in this Plan, no Participant shall be entitled to any cash payments or other
severance benefits under any of the Company’s then current severance pay
policies for a termination that is covered by this Plan for the Participant.

 

Section 11.05                     No Mitigation.  Except as otherwise provided
in Section 4.04, Participant shall not be required to mitigate the amount of any
Severance Benefit provided for in this Plan by seeking other employment or
otherwise, nor shall the amount of any Severance Benefit provided for herein be
reduced by any compensation earned by other employment or otherwise, except if
the Participant is re-employed by the Company as an Employee, in which case
Severance Benefits shall cease on the date of the Participant’s re-employment.

 

Section 11.06                     No Contract of Employment.  Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Eligible Employee or any person whosoever, the right to be retained
in the service of the Company, and all Eligible Employees shall remain subject
to discharge to the same extent as if the Plan had never been adopted.

 

Section 11.07                     Severability of Provisions.  If any provision
of this Plan shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

 

22

--------------------------------------------------------------------------------


 

Section 11.08                     Heirs, Assigns, and Personal Representatives. 
This Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant, present and future.

 

Section 11.09                     Headings and Captions.  The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

 

Section 11.10                     Gender and Number.  Where the context admits:
words in any gender shall include any other gender, and, except where otherwise
clearly indicated by context, the singular shall include the plural, and
vice-versa.

 

Section 11.11                     Unfunded Plan.  The Plan shall not be funded. 
No Participant shall have any right to, or interest in, any assets of the
Company that may be applied by the Company to the payment of Severance Benefits.

 

Section 11.12                     Payments to Incompetent Persons.  Any benefit
payable to or for the benefit of a minor, an incompetent person or other person
incapable of receipting therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Committee and all other parties with respect thereto.

 

Section 11.13                     Lost Payees.  A benefit shall be deemed
forfeited if the Committee is unable to locate a Participant to whom a Severance
Benefit is due.  Such Severance Benefit shall be reinstated if application is
made by the Participant for the forfeited Severance Benefit while this Plan is
in operation.

 

Section 11.14                     Controlling Law.  This Plan shall be construed
and enforced according to the laws of the Commonwealth of Pennsylvania to the
extent not superseded by Federal law.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SEVERANCE BENEFITS

 

Chief Executive Officer

 

24 months of pay

 

Band level 0 employees and CEO Direct Reports

 

18 months of pay

 

Other Band level 1 and 2 employees

 

12 months of pay

 

 

A-1

--------------------------------------------------------------------------------
